DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2021, has been entered.
Current Status of 16/313,196
Claims 1-8, 22-23, 25-26, 32-33, 41-42, 45, 53, 56, 59, and 63 have been examined on the merits.  Claims 1, 7-8, 22-23, 25-26, 32-33, 41-42, 45, 53, 56, and 59 are previously presented.  Claims 2-6 are original.  Claim 63 is currently amended.
Priority
Applicants identify the instant application, Serial #:  16/313,196, filed 12/26/2018, and having 1 RCE-type filing therein, as a national stage entry of PCT/US17/40401, International Filing Date: 06/30/2017, which Claims Priority from Provisional Application 62/357,031, filed 06/30/2016.
Conclusion
Claims 1-8, 22-23, 25-26, 32-33, 41-42, 45, 53, 56, 59, and 63 are allowable as written for the rationale stated within paragraphs 21-25 of the Non-Final Office Action of May 15, 2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625